     Case 1:20-cv-02340-EGS Document 12-3 Filed 09/02/20 Page 1 of 2




                       UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA

STATE OF NEW YORK, et al.,

                     Plaintiffs,

          v.                                       Case No. 20 Civ. 2340

DONALD J. TRUMP, in his official
capacity as President of the United
States, et al.,

                     Defendants.

                                   EXHIBIT INDEX
Exhibit No.                                        Exhibit
    1           Declaration of David Adinaro, Deputy Commissioner for Public Health
                Services, New Jersey Department of Health (Sept. 1, 2020).
     2          Declaration of Steven Banks, Commissioner, New York City Department of
                Social Services (Aug. 31, 2020).
     3          Declaration of Catherine A. Betts, Deputy Director, Hawaii Department of
                Human Services (Aug. 30, 2020).
     4          Declaration of Kimberly DiGiovanni-Abatto, Deputy Administrator of Agency
                Operations, New Jersey Motor Vehicle Commission (Aug. 31, 2020).
     5          Declaration of Michael P. Hein, Commissioner, New York State Office of
                Temporary and Disability Assistance (Aug. 31, 2020).
     6          Declaration of Jon D. Henricks, County Clerk, County of Hawaii (Aug. 31,
                2020).
     7          Declaration of Jennifer Langer Jacobs, Assistant Commissioner, New Jersey
                Department of Human Services (Aug. 31, 2020).
     8          Declaration of Kathy L. Kaohu, County Clerk, County of Maui (Aug. 31,
                2020).
     9          Declaration of Douglas A. Kellner, Commissioner and Co-Chair, New York
                State Board of Elections (Aug. 28, 2020).
     10         Declaration of Leighton Ku, Professor of Health Policy and Management and
                Director of the Center for Health Policy Research, Milken Institute School of
                Public Health at The George Washington University (Aug. 31, 2020).
     11         Declaration of Lynette J. Lau, Administrator, Child Support Enforcement
                Agency, State of Hawaii (Aug. 31, 2020).
     12         Declaration of John Paul Newton, Director of the Public Benefits Unit, Bronx
                Legal Services (Sept. 1, 2020).
     13         Declaration of Sheila J. Poole, Commissioner, New York State Office of
                Children and Family Services (Aug. 31, 2020).


                                            1
Case 1:20-cv-02340-EGS Document 12-3 Filed 09/02/20 Page 2 of 2




14      Declaration of Karen Roye, Executive Director, Department of Child Support
        Services, City and County of San Francisco (Aug. 29, 2020).
15      Declaration of Tajel Shah, Chief Assistant Treasurer, Office of the Treasurer
        and Tax Collector, City and County of San Francisco (Aug. 28, 2020).
16      Declaration of Glen I. Takahashi, City Clerk, City and County of Honolulu
        (Aug. 31, 2020).
17      Letter from Ricky R. Dean, Manager, Contract Administration, U.S. Postal
        Service, to Mark Dimondstein, President, American Postal Workers Union
        (June 17, 2020).
18      Memorandum from Louis DeJoy, Postmaster General and Chief Executive
        Officer, U.S. Postal Service (Aug. 7, 2020).
19      Email from Louis DeJoy, Postmaster General and Chief Executive Officer,
        U.S. Postal Service (Aug. 13, 2020).
20      Statement from Louis DeJoy, Postmaster General and Chief Executive
        Officer, U.S. Postal Service (Aug. 18, 2020).
21      Memorandum from U.S. Postal Service, Mandatory Stand Up Talk for All
        Employees: Pivoting for Our Future (July 10, 2020).
22      Memorandum from U.S. Postal Service, Stand-Up Talk Expedited to
        Street/Afternoon Sortation (ESAS) City Carrier (July 16, 2020).
23      Announcement from National Association of Letter Carriers, List of ESAS
        Test Sites (July 21, 2020).
24      Letter from David E. Williams, Chief Operating Officer and Executive Vice
        President, U.S. Postal Service, to The Honorable Gary C. Peters, Ranking
        Member, Committee on Homeland Security and Governmental Affairs, The
        Honorable Thomas R. Carper, Committee on Homeland Security and
        Governmental Affairs, The Honorable Charles E. Schumer, and The
        Honorable Amy Klobuchar, United States Senate (Aug. 6, 2020).
25      U.S. Postal Service, Eastern Area AIM Meeting - Service Update (Aug. 4,
        2020).
26      U.S. Postal Service, Pacific Area AIM Meeting Presentation (Aug. 13, 2020).
27      U.S. Postal Service, Service Performance Measurement: PMG Briefing
        (Aug. 12, 2020).
28      U.S. Postal Service, Congressional Briefing: Transportation & Service
        Performance Updates (Aug. 31, 2020).
29      Audit Report, Office of Inspector General, U.S. Postal Service: Late and
        Extra Trips at the Philadelphia, PA Processing and Distribution Center (May
        13, 2020).
30      Audit Report, Office of Inspector General, U.S. Postal Service: Processing
        Readiness of Election and Political Mail During the 2020 General Elections
        (Aug. 31, 2020).
31      Declaration of Peter Coradi, National Business Agent “A” for the Clerk
        Division, New York Region, American Postal Workers Union (Sept. 2,
        2020).




                                    2
